PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




                                                                                                                                                                                                        In re Application of                                                                                                                                                                                                        Nishimoto et al.
Application No. 13/364,552
Filed: 2 Feb 2012
Attorney Docket No. 21321
For: OPENING SEAL FOR AUTOMOBILES AND METHOD OF PREPARING THE SAME

:
:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the petition pursuant to 37 C.F.R. § 5.25, filed December 2, 2021, seeking a retroactive license for foreign filing under 35 U.S.C. § 184.

The petition is DISMISSED.

This decision concerns an application which was filed in Japan as Application No. 2011-043851 on March 1, 2011. 

A grantable petition pursuant to 37 CFR 5.25 must be accompanied by:
	
(a)
(1)    	A listing of each of the foreign countries in which the unlicensed patent application material was filed;
(2)    	The dates on which the material was filed in each country;
(3)  	 A verified statement (oath or declaration) containing:
(i) 	An averment that the subject matter in question was not under a secrecy order at the time it was filed abroad, and that it is not currently under a secrecy order,
(ii)   	A showing that the license has been diligently sought after discovery of the proscribed foreign filing, and
(iii)	An explanation of why the material was filed abroad through error without the required license under § 5.11 first having been obtained; and,
(4) 	The required fee (§ 1.17(g) of this chapter).

(b) 	The explanation in paragraph (a) of this section must include a showing of facts rather than a mere allegation of action through error. The showing of facts as to the nature of the error should include statements by those persons having personal knowledge of the acts regarding filing in a foreign country and should be accompanied by copies of any necessary supporting documents such as letters of transmittal or instructions for filing. The acts which are alleged to constitute error should cover the period leading up to and including each of the proscribed foreign filings.

The petition is accompanied by a verified statement by Yoshito Fujii (“the Fujii declaration”). The following information is provided in the Fujii declaration:

Declarant Fujii (“Fujii”) states he is the person in charge of patent matters at Nishikawa Rubber Co., Ltd. (“Nishikawa”), the assignee of the above-identified application.1
Fujii states that he was responsible for and instructed the filing of the foreign application on March 1, 2011.2
On December 3, 2020, an email was sent by Nishikawa’s Japanese patent counsel, Yamahiro & Iwamoto, to Nishikawa’s US patent counsel, Holtz, Holtz & Volek, P.C., indicating the subject matter of the subject application was made in the US, and that the first application should have been filed in the US rather than Japan. An inquiry was then made as to whether a retroactive foreign filing was required, and the procedures for obtaining such a license.3
Email communication occurred between US and Japanese patent counsel relating to the requirements for filing a petition for a retroactive foreign filing license and contact with the USPTO petitions branch, culminating in a response in late January, 2021.4
Details were gathered by Nishikawa during the period of March through July 2021 regarding the requirements for a petition for a retroactive foreign filling license.5
Fujii was not entirely acquainted with US patent practices and had not had time to fully take over his predecessor’s work at the time the proscribed filing was made in 2011.6 Fujii was not aware of the foreign filing license requirement for inventions made in the US at that time,7 and his predecessor did not sufficiently explain what it meant for an invention to be “made” in the US in accordance with 37 CFR 5.11.8

The petition complies with requirements (1), (2), (3)(i), and (4) of 37 CFR 5.25. Petitioner has provided a listing of each of the foreign countries in which the unlicensed patent application material was filed; the date on which the material was filed in another country; an averment that the subject matter in question was not under a secrecy order at the time it was filed abroad, and that it is not currently under a secrecy order; and, the required petition fee.  The petition does not comply with the requirements of 37 CFR 5.25(a)(3)(i), (3)(ii), and (3)(iii), and 5.25(b). 

At the outset, it is noted that a grantable petition under 37 CFR 5.25 requires that petitioner
provide an explanation and make a showing that by which the Office can conclude the
proscribed applications were filed through error. The required showing must, therefore, identify
the error that resulted in the filing of the foreign applications without first obtaining a foreign
filing license. 

As to the requirements of 37 CFR 5.25(a)(3)(i) and (3)(ii) requires a showing that the retroactive foreign filing license has been diligently sought after discovery of the proscribed nature of the foreign applications. It is noted that the proscribed application was filed in Japan on March 1, 2011, yet the first petition for a retroactive foreign filing license was not filed until December 2, 2021, over 10 years after the proscribed foreign filing. It is noted that petitioner acknowledges the long period of delay between the proscribed foreign filing and the filing of a petition for a retroactive foreign filing license. Nevertheless, a grantable petition under 37 CFR 5.25 requires that petitioner make a showing that petitioner was diligent in seeking the retroactive foreign filing license once petitioner discovered that such was required. On renewed petition, petitioner is required to inform the Office of specifically when petitioner became aware that a foreign filing license was required as part of the showing required by 37 CFR (a)(3)(i1), documentary evidence, such as copies of letters or e-mail communications, that corroborate the statements made as to diligence must accompany the petition. In particular, the Fujii declaration states Fujii received an email from outside counsel on December 3, 2020 indicating that the subject matter of the subject application was made in the US, however it is unclear if declarant learned on that same date that a retroactive foreign filing license was required. Further, petitioners must inform the Office as to when outside counsel learned that a foreign filing license should have been obtained before the filing of this application. The Fujii declaration states that email communications occurred between US and Japanese counsel, but no details have been provided regarding those email communications. The Fujii declaration also states that the communications “culminated in a response in late January, 2021.” As there is no response in the Image File Wrapper that was filed in January, 2021, petitioner must explain the nature and content of this response, and provide a copy thereof.  Specifically, if petitioner’s Japanese and/or US patent counsel made or assisted in the making of the determination that a retroactive foreign filing license was required, verified statements from those persons who made or assisted in the making of that determination must be provided. 

It is further noted that, although outside counsel notified Fujii on December 3, 2020 that a foreign filing license may be required, and US and Japanese counsel corresponded by email into “late January, 2021,” the present petition was not filed until December 2, 2021. The Fujii declaration states that US counsel gathered information from March through July, 2021. Still further, no explanation is provided as to the period between July, 2021 and the filing of the subject petition. As petitioner must shown diligence in filing the request for a retroactive foreign filing after discovering the proscribed filing, additional information must be provided establishing an adequate explanation for the delay in filing the retroactive foreign filing licence after discovered that the foreign filing was proscribed.


In summary, petitioner has not provided adequate information to show that petitioner was diligent in seeking the retroactive foreign filing license once it was discovered that the foreign filing was proscribed. Petitioner must provide sufficient detail, in verified statements, that would support a finding that petitioner was diligent in seeking the retroactive foreign filing license once petitioner discovered that such was required.

As to the requirements of 37 CFR 5.25(a)(3)(iii), it is noted that the verified statement must be by the person, or persons, who had direct knowledge and made the decision to the file in a foreign country before securing a foreign filing license. 

Petitioner must state whether or not any other persons in addition to Fujii were responsible for the proscribed foreign filing. If any other persons were responsible, verified statements must be provided by those persons as indicated above. 

Further, as to the requirements 37 CFR 5.25(a)(3)(iii), the showing in the petition and verified statement of error as contemplated by 37 CFR 5.25 is incomplete in that it does not clearly indicate that a retroactive foreign filing license is required and does not explain what the procedures of the applicant (Nishikawa) were for determining whether a foreign filing license is required, and for obtaining the same, before an application is filed abroad. 

The Fujii declaration states, in pertinent part, “there was distinct possibility that the subject matter of the [subject] application was made in the US.” In this regard, as is made clear by 35 U.S.C. 1.84(a) cited above, the USPTO has no authority to grant a petition under 37 CFR 5.25 unless petitioner determines that the application was filed abroad through error and that a retroactive foreign filing license is required. Accordingly, seeking a retroactive foreign filing license without a concrete determination by the applicant that such is necessary does not satisfy the standard set forth by 35 U.S.C. 1.84(a). It is further noted that the USPTO will not determine whether a foreign filing license is required before the proscribed application was filed abroad and has no rule whatsoever in making that determination. The USPTO will only determine whether an application that applicant determines is proscribed was filed through error upon the filing of a petition under 37 CFR 5.25 and consideration of the merits of the showing made therein. The renewed petition must devoid of any summary or language that shifts the responsibility of determining whether a foreign filing license is required for the foreign filed application from the applicant to the Office.

Further, while Fujii states in his declaration that he was unfamiliar with US patent practice and was unaware of the requirement that obtain a foreign filing license, or file the application first in the US, for inventions made in the US at the time the proscribed filing was made, the petition does not explain whether, in its general procedures, the applicant had stated procedures for determining whether a foreign filing license required, and for obtaining the same, before an application is filed or whether any checks were in place to prevent an application from being filed abroad without the required foreign filing license. Considering the circumstances of the instant petition, a complete showing under 37 CFR 5.25 would necessarily include an explanation of what the procedures of the applicant for ensuring that, where necessary, a foreign filing license is obtained prior to an application being filed, the checks that were in place to prevent an application from being filed without the required foreign filing license having been obtained, and why such checks failed in this instance. If applicant Nishikawa had no general procedures for determining whether a foreign filing license was required and for obtaining the same contemporaneous with the filing of the subject proscribed applications, the applicant must affirmatively so state upon renewed petition. It is further noted that the petition asserts that part of the reason a foreign filing license was not timely obtained is that “Nishikawa took the lead in filing the application instead of [co-assignee Nishikawa Standard Company, LLC (NISCO)], a US corporation that would have been aware of the foreign filing license requirement.”9 Petitioners should explain why Nishikawa, filed the application instead of NISCO, which would presumably have been aware of the requirement to obtain a foreign filing license before filing the application abroad. Additionally, petitioners must provide a verified statement from the official at NISCO who would have filed the application, explaining whether NISCO was aware that a foreign filing had a occurred in the absence of a foreign filing license, and, if so, when the proscribed filing was discovered.

Further, on renewed petition, applicant is required to inform the Office whether the filing of the subject proscribed applications were the first occasions on which the applicant first filed an application in a foreign country where at least one inventor made an inventive contribution in the United States requiring a foreign filing license to be obtained. The statement(s) must be accompanied by supporting documentary evidence, if such is available.

As to the requirements of 37 CFR 5.25(b), the petition lacks a showing that the proscribed filing was made through error. The petition was not accompanied by copies of supporting documents, such as letter of transmittal or instructions for filing relative to the proscribed filing. With due consideration of requirements of 37 CFR 5.25(b) as cited above, the renewed petition must be accompanied by a showing of facts as to the nature of the error and should include statements by those persons having personal knowledge of the acts regarding filing in a foreign country. In this regard, the copy of the transmittal letter suggests that petitioners’ Japanese patent counsel, Yamahiro & Iwamoto, actually filed the application in the Japanese patent office. Petitioners must clarify who was responsible for the filing, and must provide, with any renewed petition, copies of any necessary supporting documents, such as letters of transmittal or instructions for filing from Fujii, the person who authorized the filing of the proscribed applications and any other communications regarding the filing of the application. If Yamahiro & Iwamoto transmitted the application to the Japan Patent Office, a statement must be provided by the person(s) who filed the application explaining whether they made any investigation and/or determination as to whether a US foreign filing license was required prior to filing abroad, and, if so, the details of that investigation and/or determination. Furthermore, petitioners must provide a copy of the email discussed in paragraph 6 of the Fujii declaration.

Accordingly, the provisions of 37 CFR § 5.25 have not been fully met. The petition is
dismissed. In the absence of response within two months days of the mailing date of this
decision, such dismissal will be made final and the final action under 35 U.S.C. 185 will be taken. Extensions of time may be obtained under 37 CFR 1.136(a).

The renewed petition may be submitted by EFS-WEB, mail,10  hand-delivery,11 or facsimile.12

Telephone inquiries regarding this decision may be directed to Attorney Advisor Douglas I. Wood at (571)272-3231.

/Paul Shanoski/
Paul Shanoski
Attorney Advisor
Office of Petitions




    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Fujii declaration, page 1.
        2 Id., ¶ 2, page 2.
        3 Id., ¶ 5, pages 2-3
        4 Id., ¶ 6, page 3.
        5 Id., ¶ 7.
        6 Id., ¶ 12, page 4.
        7 Id., ¶ 14.
        8 Id., ¶ 16.
        9 Petition, page 3, ¶ 9.
        10 Mail Stop Petition, Commissioner for Patents, United States Patent and Trademark Office, P.O. Box 1450, Alexandria, VA 22313-1450
        11 Customer Service Window, Randolph Building, 401 Dulany Street, Alexandria, VA 22314
        12 (571) 270-9959; Office of Licensing and Review facsimile number.